Citation Nr: 9926312	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-38 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased evaluation for a thoracic spine 
disorder, described as wedging of the 12th thoracic (T-12) 
vertebrae, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board remanded this claim in January 1998 for further 
development. Subsequently, in October 1998, the RO granted an 
increased rating to 10 percent, effective from August 1993 
for the veteran's wedged T12 vertebra, thoracic spine 
disorder.  This rating was based on limitation of motion of 
the thoracic spine.

The service representative in March 1999 requested the RO 
schedule the veteran for an MRI examination to determine 
whether there was any demonstrable deformity of the T12 
vertebral body.  The RO concurred and arranged for a MRI.  
However, appellant failed to report for that scheduled 
examination.  Consequently the Board will proceed 
accordingly.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  

The Board's decision is limited to the issue developed for 
appellate review.  A review of the record, indicates that the 
veteran has other claims in various stages of development, 
including a herniated nucleus pulposus L4-5, with multiple 
surgeries, and recurrent sciatic neuropathology.  These 
issues have not been fully developed for appellate review, 
and are not before the Board at this time. Kellar v. Brown, 6 
Vet. App. 157 (1994); Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed by this decision 
has been obtained by the RO.

2.  The veteran's wedged T12 vertebra, thoracic spine 
disorder is manifested by subjective complaints of lower 
thoracic back pain.

3.  Current objective findings of the thoracic spine include 
moderate limitation of motion. The range of motion (ROM) is 
limited to forward flexion of 30 degrees (normal is a minimum 
of 55 degrees).  There is paraspinal muscular spasm, and pain 
to palpation of T10 to S1.  X-rays reveal demonstrable 
deformity of the vertebral body of T12 with loss of 15 
percent of vertebral height.  

4.  The service connected wedging T12 thoracic spine disorder 
does not present such an unusual picture as to render the 
application of the regular schedular provisions impractical.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but no more, 
for a thoracic spine disorder, described as wedging T12 
vertebra, manifested by moderate limitation of motion, 
paraspinal muscle spasm, and a demonstrable deformity of the 
T12 vertebral body, have been met. 38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
(DC) 5285, 5288, 5291, 5293 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when the contentions and the evidence of 
record are viewed in the light most favorable to such claim.  
Generally, an allegation that a service-connected disability 
has increased in severity is sufficient to establish well 
groundedness. Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Likewise, the Board is satisfied that all relevant 
facts have been properly and sufficiently developed, such 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  The evidentiary assertions of the veteran are 
presumed credible for making this determination.

A claimant, in pursuing his appeal, is required to cooperate 
in the development of all facts pertinent to his claims, and 
the duty to assist is not a "one-way street" as noted in Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Failure to report to a 
VA examination or to submit additional evidence in order to 
facilitate the claims adjudication process may be considered 
as abandonment of the claim.  Morris v. Derwinski, 1 Vet. 
App. 260 (1991).  See also 38 C.F.R. § 3.655 (1998).  There 
is no additional evidence of record to establish that the 
appellant has made any efforts to contact the RO to update 
his address, to request the scheduling of another VA 
examination, or to provide explanation for his failure to 
report for the VA examinations in April 1999.  While VA does 
have a duty to assist a veteran in the development of his 
claim, that duty is not limitless.  In the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts. If he does not do so, there is 
no burden on the VA to "turn up heaven and earth" to find 
him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  In this case, 
the Board has determined that the VA has fulfilled its duty 
to assist the veteran with respect to developing his claim as 
provided by 38 U.S.C.A. § 5107(a), and that the appeal will 
be considered on the basis of the evidence of record.

In adjudicating well-grounded claims, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  The veteran prevails 
in either event.  However, if the weight of the evidence is 
against the veteran's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert  v. Derwinski, 
1 Vet. App. 49 (1990).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation (See 38 C.F.R. §§ 4.2, 4.41), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The most current clinical evidence of the present 
level of disability is the VA examination in September 1998.  
However, all pertinent evidence in the appeal period will be 
considered.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. §§ 3.102, 4.3, 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Additionally, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1998).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1998). 

A Board decision in July 1988, granted service connection for 
a back injury with deformity of T12 vertebra.  

The RO in August 1988, awarded  a noncompensable rating for a 
thoracic spine disorder, described as wedging, T12 vertebra.

In a VA examination in September 1988, the veteran reported 
injuring his lower back in a parachute jump in 1967.  X-rays 
demonstrated an old compression fracture of T-12 with 
approximately 10 percent shortening of the anterior portion 
of the vertebral body.  There was disk space narrowing of L5-
S1, T10-11, and T11-12.  The examiner opined that the 
veteran's pain and symptoms were related to his multiple 
lumbar spinal surgeries and associated significant surgical 
scarring.  He also attributed some degenerative changes of 
the lumbar spine, as well as some spinal stenosis with nerve 
root impingement for some of the symptomatology.  The 
disability was considered moderately disabling.  It is noted 
that no subjective, or objective findings were associated 
with the old compression fracture of the thoracic spine, T12.

In a March 1994 VA examination the veteran reported last 
working in May 1993.  There were no subjective complaints or 
objective findings in the thoracic spinal area.  X-rays 
demonstrated minimal wedging of the anterior superior aspect 
of T12 with some bony eburnation and mild hypertrophic 
changes.  The diagnosis was wedging T12 with sclerosis.

The Board in January 1998 remanded the claim for further 
development including a comprehensive VA examination.

In a subsequent fee based VA examination in September 1998, 
the examiner noted a significant orthopedic history of a 
laminectomy x 4 for his lower back. A review of the C-file 
did not reveal any service medical records indicative of a 
spinal injury.  The veteran complained of low back and low 
thoracic spine pain, worse with prolonged standing, walking, 
or sitting.  

An examination of the thoracic spine revealed no gross 
clinical deformity.  The veteran demonstrated thoracic and 
lower lumbar paraspinal musculoskeletal spasm.  Combined 
thoracolumbar lumbar forward flexion was to 30 degrees, 
normal would be a minimum of 55 degrees.  There was pain to 
palpation over T10-S1.  Straight leg raising was negative 
bilaterally.  Achilles reflex was 0/5, patella reflex 2+.  
The veteran was placed on a lumbar thoracic flexion machined 
and performed 10 repetitions at 40 pounds, and ten 
repetitions on a thoracolumbar extension machine also at 40 
pounds.  He complained of increase spasticity in the lower 
back.  The examiner opined that about 50 percent of the 
veteran's disability was caused by the old compression 
fracture and thoracic disc disease.  The remaining disability 
was associated with his prior laminectomies.  The veteran's 
combined service and nonservice disability of the lower back 
would give him difficulty standing for protracted periods of 
time, walking long distances or doing repetitive bending and 
stooping.  

X-rays revealed normal mineralization of the thoracic spine.  
Anterior vertebral wedging of T12 with loss of 15 percent of 
vertebral height, with associated spur formation of the 
anterior and anterior inferior body of T12 was shown.  No 
other gross fracture or dislocation was noted.  The 
impression was old T12 compression fracture with associated 
T11, T12 disc disease, and T12-L1 disc disease.

A rating decision in October 1998 increased the rating for 
the wedged T12 vertebra thoracic spine disorder  to 10 
percent disabling. 

The veterans service representative in March 1999 requested 
that the RO schedule the veteran for an MRI to determine if 
there was any demonstrable deformity of T12.  The RO 
concurred and scheduled the veteran for an MRI.  However, the 
veteran failed to report for the MRI, and the claim was 
forwarded to the Board for adjudication on the record.

The RO has rated the veteran's thoracic spine disorder, under 
the VA's schedule for rating disabilities, DC 5291, Spine 
limitation of motion of, dorsal. Other DCs considered by the 
Board, include DC 5285,  vertebra, fracture of, residuals; DC 
5288,  spine, ankylosis of, dorsal; and, DC 5293, 
intervertebral disc syndrome.

Under DC 5291, Spine limitation of motion of, dorsal;

Severe, or moderate warrants a 10 percent evaluation, which 
is the maximum evaluation assignable under this code.  

Slight warrants a 0 percent evaluation.


Under DC5285, Vertebra, fracture of, residuals;

With cord involvement, bedridden, or requiring long leg 
braces warrants a 100 percent evaluation.

Without cord involvement; abnormal mobility requiring neck 
brace (jury mast) warrants a 60 percent evaluation.

In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.                                              
    
Note: Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment. 


Under DC 5288, Spine, ankylosis of, dorsal;

Unfavorable warrants a 30 percent evaluation, while  
favorable warrants a 20 percent evaluation.


Under DC 5293, Intervertebral disc syndrome;

Pronounced; with persistent symptoms compatible to sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief warrants a 60 percent rating.

Severe; recurring attacks with intermittent relief warrants a 
40 percent rating.

Moderate; recurring attacks warrants a 20 percent rating.

Mild  warrants a 10 percent rating.

Postoperative, cured warrants a 0 percent rating. 

There is no spinal cord involvement, or the requirement of a 
neck brace, to warrant a higher rating under DC 5285.  Spinal 
ankylosis is not shown, so DC 5288 is not for application.  
There is paraspinal muscular spasm shown by examination.  
This is considered mild by the Board, so that a higher rating 
under DC 5293 is not for application.  

The current 10 percent rating represents a rating based on 
pain and limitation of motion.  The rating for the thoracic 
spine is for moderate or severe limitation of motion.  As 
noted, there is no ankylosis, so a higher rating based on 
limitation of motion is not warranted.  There is, however, 
additional consideration as to the award of an additional 10 
percent for a demonstrable deformity of the fractured 
vertebral body under DC 5285.  As wedging of the 12th  
thoracic vertebra, is a demonstrable deformity of the 
vertebral body, an additional 10 percent is warranted for the 
veteran's thoracic spine injury.  There is no use of a brace, 
or other criteria needed for the higher rating however.  A 
total rating of 20 percent, but no more, is therefore 
warranted for the veteran's wedging of T12 thoracic spine 
injury.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service- connected thoracic 
spine disability presents such an unusual or exceptional 
disability picture with marked interference with employment 
or frequent periods of hospitalization, as to render the 
regular schedular standards impractical. 38 C.F.R. 
3.321(b)(1).  While the veteran has a moderate thoracic spine 
disability which may prevent him from engaging in some forms 
of employment, the thoracic spine disorder is not so severe 
as to require an extra schedular rating.  Evidence suggests 
that there are other back disabilities which may prevent the 
veteran from retaining gainful employment.  It is not shown 
that his thoracic spine disability is otherwise so unusual to 
warrant an extraschedular rating.  Since the preponderance of 
the evidence is against allowance of this appeal, the 
benefit-of- the-doubt doctrine is inapplicable. 38 U.S.C.A. 
5107(b) (West 1991 & Supp. 1999).

In conclusion, the Board has considered the objective 
findings as well as the subjective statements of the veteran, 
and finds the limitation of motion, and demonstrable 
deformity of the T12 vertebral body, warrants a rating of 20 
percent, but no more, under the codes set forth above.

ORDER

A 20 percent rating, but no more, is granted for a thoracic 
spine disorder, described as wedging of the T12 vertebra 
body, the appeal is allowed to this extent, subject to the 
law and regulations governing the award of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

